Citation Nr: 0829160	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

Current bilateral sensorineural hearing loss and tinnitus are 
the result of noise exposure in service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss and tinnitus were 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records are unavailable and 
presumed destroyed.  The only affirmative evidence consists 
of his testimony and a report of audiology examination with 
an opinion from an audiologist at the First Coast Hearing 
Clinic dated in August 2005.  

Hearing will be considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).  The examination 
report shows that the veteran's hearing thresholds were at or 
above 40 decibels at 2000 Hertz. and above in each ear.  The 
examination report thus shows current hearing loss as defined 
by VA.

The veteran testified that his only noise exposure had been 
from artillery and antiaircraft guns during service.  He 
noted only "faint" symptoms in service, but he experienced 
increasing symptoms of hearing loss and ringing in his ears 
after service.  The veteran essentially testified to having 
had a continuity of symptomatology since service.

The audiologist considered the veteran's history of in-
service noise exposure and concluded that the sensorineural 
hearing loss and tinnitus were more likely than not caused by 
excessive noise exposure to noise "such as during his 
military career."  

While the audiologist based his opinion on the history 
supplied by the veteran, there is no indication that the 
history was inaccurate.  The Board is left with a record that 
shows current hearing loss and tinnitus, no noise exposure 
other than in service, and competent testimony and medical 
opinion that links the current hearing loss and tinnitus to 
the in-service noise exposure.

The evidence supports all three of the elements needed for 
service connection.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


